In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 14-291V
                                    Filed: May 13, 2015

*************************                                 UNPUBLISHED
AMY LEA, as Personal Representative        *
of the Estate of MICHAEL LEA,              *
                                           *              Special Master Hamilton-Fieldman
                     Petitioner,           *
                                           *
v.                                         *              Petitioner’s Motion for Dismissal
                                           *              Decision; Guillain-Barré Syndrome;
SECRETARY OF HEALTH                        *              Influenza (“Flu”) Vaccine.
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
                                           *
*************************
Diana Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner.
Jennifer Reynaud, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On April 11, 2014, Amy Lea (“Petitioner”), as the Personal Representative of the Estate
of Michael Lea, filed a petition for compensation under the National Childhood Vaccine Injury
Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006) (“Vaccine Act”). Petitioner alleged that
Michael Lea suffered from Guillain-Barré Syndrome (“GBS”) as a result of an influenza vaccine
he received on October 28, 2011. Petition (“Pet”) at 1-2. The undersigned now finds that the
information in the record does not show entitlement to an award under the Program.

        On May 8, 2015, Petitioner filed an Unopposed Motion for a Decision Dismissing her
Petition. Motion, ECF No. 27. According to the motion, “[a]n investigation of the facts and
science supporting her case has demonstrated to [P]etitioner that they will be unable to prove that
Petitioner is entitled to compensation in the Vaccine Program.” Motion at 1. Petitioner further

1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
states that she understands that dismissal decision will result in a judgment against her, and that
such a judgment will end all of her rights in the Vaccine Program. Id.

        To receive compensation under the Vaccine Act, Petitioner must prove either 1) that
Michael Lea suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of his vaccinations, or 2) that he suffered an injury that was actually caused
by a vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did
not uncover any evidence that Michael Lea suffered a “Table Injury.” Further, the record does
not contain a medical expert’s opinion or any other persuasive evidence indicating that his
injuries were caused by a vaccination.

        Under the Vaccine Act, a petitioner may not be awarded compensation based solely on
the petitioner’s claims alone. Rather, the petition must be supported by either medical records or
by the opinion of a competent physician. § 300aa-13(a)(1). In this case, because the medical
records are insufficient to establish entitlement to compensation, a medical opinion must be
offered in support. Petitioner, however, has offered no such opinion.

       Therefore, the only alternative remains to DENY this petition. Thus, this case is
dismissed for insufficient proof. In the absence of a motion for review, the Clerk shall
enter judgment accordingly.

       IT IS SO ORDERED.

                                                      /s/Lisa D. Hamilton-Fieldman
                                                      Lisa D. Hamilton-Fieldman
                                                      Special Master




                                                 2